The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 20-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10517710.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in issued Patent No. 10517710 are also directed to “a method for placing a stent, comprising: providing a stent, the stent comprising a body extending between a distal end and a proximal end, the body defined by a plurality of elongated members, each elongated member extending between a distal end that is coterminous with the distal end of the body and a proximal end that is coterminous with the proximal end of the body, wherein each of the plurality of elongated members are arranged so as to define a lumen extending along the length of the plurality of elongated members, the lumen extending between the distal and proximal ends of the body so as to form a lumen length, wherein each of the plurality of elongated members are attached to adjacent elongated members at the distal end and proximal end forming continuous gaps between adjacent elongated members to permit drainage of a fluid from within the lumen through the gaps to an environment external the stent along the entire lumen length, wherein each of the plurality of elongated members are arranged so as to define a fixed outside diameter of the body; and advancing the stent into a patient until the stent is positioned within a clinically desired lumen within the patient, wherein the plurality of elongated members comprise a first plurality of elongated members and a second plurality of elongated members, wherein the first plurality of elongated members form an inner layer of the body to define the lumen, and the second plurality of elongated members form an outer layer of the body that surrounds the inner layer and each of the plurality of elongated members extend in a helical pattern to define a surface of the body and the lumen; the first plurality of elongated members extend around and along the lumen in a clockwise helical pattern; and the second plurality of elongated members extend around and along the lumen in a counterclockwise helical pattern” in claim 1; “advancing a guide wire into the clinically desired lumen within the patient within the patient before the step of advancing the stent into the clinically desired lumen within the patient; wherein the step of advancing the stent into the clinically desired lumen within the patient further comprising advancing the stent over the guide wire; wherein the distal end of the body and the proximal end of the body are polished so as to ease advancement of the stent” in claim 2; “removing the guide wire from the patient” in claim 3; “removing the stent from the patient” in claim 4 and “the gaps between the adjacent elongated members extend continuously from the distal end of the body to the proximal end of the body” in claim 5. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASHITA SHARMA whose telephone number is (571)270-5417.  The examiner can normally be reached on 10am-6pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YASHITA SHARMA/
Primary Examiner, Art Unit 3774